DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-8 in the reply filed on 04/07/2022 is acknowledged.
Claim Objections
There is no enough support as what is FFT spectrum, and where is the ring in claim 4. 
There is no enough support as what is perception preference rating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “relatively high spectral energy” and “relatively low spectral energy” “proximate to” “away from” in claim 4 is a relative term which renders the claim indefinite. The above terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214), and further in view of Yasuhiko et al. (WO 2010024117).
As to claim 1. Purchase et al. discloses an article comprising (see e.g. substrate having array of microprism element in abstract): a major textured surface having a plurality of ellipsoidal protrusions (see e.g. textured surface in Par. 305, circular prism can be ellipse in Par.177, 180), wherein the plurality of ellipsoidal protrusions is disposed in repeated units (see e.g. Fig 13), and wherein each of the repeated units has a pseudorandom pattern (see e.g. pseudorandomly in Par. 32), 
Purchase et al. does not discloses such that is a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5.
Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short range regularity and low long range order, wherein the structure energy is related to the pattern arrangement. 
Both Purchase et al. and Yasuhiko et al. are analogous in the field of polymer surface that has random distributed micropattern, it would also have been obvious for a person with ordinary skills in the art to modify the micropattern of Purchase to be higher short range regularity and low long range order or even both high short range regularity and long range regularity as taught by Yasuhiko et al. as short range regularity and long range regularity and structural energy are result effective variable of how the regularity of the micropattern which can affect the appealing effect and other desired functions of the micropattern as suggested by Yasuhiko et al. 
As to claim 2. Purchase et al. in view of Yasuhiko et al. discloses the article of claim 1, wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article (see e.g. this claim is not claiming a structure of the article itself, it is however how to calculate the regularity. Purchase et al. in view of Yasuhiko et al. disclose a same pseudorandom ellipsoidal protrusion pattern, and how both the short range and the long range regularity are result of the randomeness and can be modified) 
As to claim 3. Purchase et al. in view of Yasuhiko et al. discloses the article of claim 1, wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article (see e.g. this claim is not claiming a structure of the article itself, it is however how to calculate the regularity. Purchase et al. in view of Yasuhiko et al. disclose a same pseudorandom ellipsoidal protrusion pattern, and how both the short range and the long range regularity are result of the randomeness and can be modified).
As to claim 4. Purchase et al. in view of Yasuhiko et al. discloses the article of claim 1, wherein a spatial FFT spectrum of the pseudorandom pattern has one or more rings and has a relatively high spectral energy proximate to the one or more rings and relatively low spectral energy away from the one or more rings (see e.g. ring in abstract, further, Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short range regularity and low long range order, wherein the structure energy is related to the pattern arrangement and location).
As to claim 8. Purchase et al. in view of Yasuhiko et al discloses the article of claim 1, wherein the centers of the ellipsoidal protrusions are a distance of 25 to 100 micrometers from each other (see e.g. Purchase et al. discloses pitch between about 10 microns and 3mm in par. 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214) and Yasuhiko et al. (WO 2010024117), and further in view of McNamara et al. (US20150307670).
As to claim 5. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1, wherein the major textured surface has an envelope Rq of less than 2.25 micrometers, an envelope Rp of less than 5.5 micrometers and an Rt of greater than 10 micrometers.
McNamara et al. (US20150307670) discloses composite structure can have Rq not greater than 2 micron, Rp not greater than 5.5 micron, a Rt not greater than 20 micron (see e.g. Par. 52, 56, 60) in order to have a composite structure that has low friction and unexpected synergistic improvement in properties such as low surface roughness, high dielectric strength, high resistance to edge wicking, high resistance to surface wicking, low content of surface defects, an increased abrasion resistance, and combinations thereof, particularly the maintenance of these properties over a long life(see e.g. abstract). 
Both Purchase et al. in view of Yasuhiko et al, and McNamara et al. are analogous in the field of microtextured surface, it would have been obvious for a person with ordinary skills in the art to modify the microtextured surface of Purchase et al. in view of Yasuhiko et al to have have Rq not greater than 2 micron, Rp not greater than 5.5 micron, a Rt not greater than 20 micron as taught by McNamara et al. since microtextured surface have these roughness profile can enable the composite structure that has low friction and unexpected synergistic improvement in properties such as low surface roughness, high dielectric strength, high resistance to edge wicking, high resistance to surface wicking, low content of surface defects, an increased abrasion resistance, and combinations thereof, particularly the maintenance of these properties over a long life as suggested by McNamara et al.(see e.g. abstract). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214) and Yasuhiko et al. (WO 2010024117), and further in view of McNamara et al. (US20150307670) Broyles et al (US 20150322246).
As to claim 6. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1, wherein the textured surface has a perception preference rating between 6.40 and 10.00.
As to claim 7. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1 wherein the textured surface has a perception preference rating greater than or equal to 7.25.
Broyles et al. discloses microtextured surface can have tactile property including softness rating, perception rating wherein these properties are related to the protrusions due to embossing in Par. 134. 
As discussed above in claim 5, Purchase et al. in view of Yasuhiko et al, and McNamara et al. discloses a microtextured surface has almost identical surface profile as the instant application. 
Both Purchase et al. in view of Yasuhiko et al, and McNamara et al., and McNamara et al. are analogous in the field of microtextured surface, it would have been obvious for a person with ordinary skills in the art to further modify the roughness characters of Purchase et al. in view of Yasuhiko et al, and McNamara et al., as taught by Broyles et al. in order to achieve a microtextured surface that have desired perception preference rating such as soft feeling of 9.7 and non-tacky feeling of 8.8 out of 10 as suggested by Broyles et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHRISTELLE et al. (EP2667144) disclose the field of robotics and hand prostheses, the method according to the invention can also serve to recreate the sense of touch, the perception of textures of surfaces, whose roughness, playing a determining role in the sense of touch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783